Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
According to the Amendment filed on 3/16/21, Claims 14-22, 32-33 are withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 13-18 of U.S. Patent No. 9066733. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations of independent claim 23 of the current application is taught in the allowed independent claim 1 of patent 9066733.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before 


Claim(s) 23-31 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Longepied (US. 20110301609).
Longepied discloses an osteotomy guiding implant fig. 1 configured to be secured to the maxilla, the implant comprising: a plate member 2 that is pre-shaped to correspond to a shape of a first portion of the maxilla fig. 3, the plate member, pre-operatively, defining non-linear undulations (bottom portions of the plates 2) that match particular surface portions of the maxilla such that the non-linear undulations are configured as an alignment mechanism that aligns the plate member with the maxilla fig. 2; a template portion (upper portions of the plates 2) extending from the plate member that is shaped pre-operatively to match the shape of a second portion of the maxilla fig. 3, the template portion defining an osteotomy cutting guide path 9 in the maxilla so as capable to define a boundary that separates the first portion of the maxilla from the second portion of the maxilla, whereby the first portion becomes segmented from the second portion after a cutting instrument has cut through the maxilla along the osteotomy cutting guide path, wherein the osteotomy guiding implant defines a screw hole 9 that is configured to receive a bone screw so as to secure the osteotomy guiding implant to the maxilla fig. 3, wherein the template portion comprises a plurality of fingers that combine to define the cutting path figs. 1-2, wherein each of the fingers defines an aperture 9, such that the apertures of the fingers define the cutting path, wherein the plate member defines a plurality of apertures 9 configured to receive a drill, wherein the at least one aperture of the plate member is vertically aligned .
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that “the Office Action has failed to identify any disclosure that the assembly 1 of Longepied is used to guide an osteotomy or otherwise defines an osteotomy guiding implant”; “Further, the Office Action has failed to establish that Longepied discloses a “template portion defining an osteotomy cutting guide path in the maxilla so as to define a boundary that separates the first portion of the maxilla from the second portion of the maxilla,” and “The Office Action has failed to identify any disclosure in Longepied that the holes 9 define an osteotomy cutting guide path in the maxilla.”
	In response to applicant arguments, it is noted that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). And A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural 
In this case, the assembly of Longepied can be used to guide an osteotomy or otherwise defines an osteotomy guiding implant and it can be considered as a template portion capable to define an osteotomy cutting guide path in the maxilla so as to define a boundary that separates the first portion of the maxilla from the second portion of the maxilla; and the holes 9 of Longepied capable to define an osteotomy cutting guide path in the maxilla.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMEH R BOLES/Primary Examiner, Art Unit 3775